DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,341,786 and claims 1-15 of U.S. Patent No. 10,791,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a hearing aid device configured to be worn in or at an ear of a user, the hearing aid comprising at least two environment sound inputs, each for receiving sound and generating an electrical sound signal representing sound, 5a beamformer system configured to retrieve, from the electrical sound signal, a user voice signal representing the voice of the user, a wireless sound input for receiving wireless sound signals from a communication device, an output transducer configured to stimulate hearing of the user, 10electric circuitry configured to operate the hearing aid device in various modes of operation, the electric circuitry being operationally coupled to the wireless sound input and the output transducer, and a transmitter unit configured to transmit signals representing sound and/or voice, the transmitter unit being configured to be wirelessly connected to the communi15cation unit and to transmit the user voice signal to the communication unit, wherein the wireless sound input is configured to be , 
the hearing aid device comprises a voice activity detection unit configured to detect 20if a voice signal of the user is present in the electrical sound signals, 
when the hearing aid device operates in a telephone mode and/or in the wireless receiving mode, the electric circuitry is configured to process the electrical sound signals to attenuate the user voice signal in sound provided to the user via the output transducer during periods of voice signal of the user being present in the electrical sound signals, or the beamformer system is configured to use values of predetermined spatial direction parameters representing an acoustic transfer function stored in the memory to suppress predetermined spatial directions of the electrical sound signals (claim 2 in U.S. Patent No. 10,341,786; claim 8 of U.S. Patent No. 10,791,402), or the beamformer system comprises a single channel noise reduction unit, and wherein the single channel noise reduction unit is configured to reduce noise in the electrical sound signal (claim 7 in U.S. Patent No. 10,341,786; claim 9 of U.S. Patent No. 10,791,402), and 25a predetermined noise signal is used to remove noise in the electrical sound signals when the voice activity detection unit detects an absence of a voice signal of the user in the electrical sound signals (claim 9 in U.S. Patent No. 10,341,786; claim 11 of U.S. Patent No. 10,791,402).  
The limitations in claims 1-17 of U.S. Patent No. 10,341,786 and claims 1-15 of U.S. Patent No. 10,791,402 cover the limitations in claims 1-13 of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jensen et al. (US 2016/0112811) teaches a hearing device comprising a direction sensitive input sound transducer unit, a wireless sound receiver unit configured to receive wireless sound signals from a remote device, and a processing unit configured to generate a binaural electrical output signal based on the electrical noisy sound signals and the wireless sound signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/HUYEN D LE/Primary Examiner, Art Unit 2653   
                                                                                                                                                                                                     
HL
August 13, 2021